Citation Nr: 1442304	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  13-29 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Service connection for hearing loss.

2.  Service connection for coronary artery disease with stent placement; congestive heart failure; atrial fibrillation; permanent pacemaker (claimed as heart condition), to include as secondary to non-Hodgkin's Lymphoma.

3.  Service connection for hypertension.

4.  Service connection for vertigo (also claimed as disequilibrium).

5. Service connection for chronic obstructive pulmonary disease; sleep apnea (claimed as lung condition).

6. Service connection for decreased vision, both eyes; macular degeneration, right eye.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1942 to March 1946, and he is a World War II veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The March 2013 rating decision denied, in pertinent part, service connection for hearing loss, hypertension, coronary artery/heart disease, chronic obstructive pulmonary disease/sleep apnea (respiratory disease), vertigo, and vision loss.

The issue of service connection for vision loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's current hearing loss, heart disease, hypertension, vertigo, or lung disease manifested during active duty service or in the year after the Veteran's separation from active duty service; or is related to the Veteran's exposure to radiation during service; or, with regard to heart disease, is proximately due to non-Hodgkin's lymphoma.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred, and may not be presumed to have been incurred, during active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2013).  

2.  A heart condition, including coronary artery disease with stent placement, congestive heart failure, and atrial fibrillation with permanent pacemaker, was not incurred, and may not be presumed to have been incurred, during active duty service; and it is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311  (2013).  

3.  Hypertension was not incurred, and may not be presumed to have been incurred, during active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311  (2013).  

4.  Vertigo was not incurred, and may not be presumed to have been incurred, during active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311  (2013).  

4.  A pulmonary/lung disorder, including chronic obstructive pulmonary disease and sleep apnea, was not incurred, and may not be presumed to have been incurred, during active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2013).  





REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in December 2012.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).   The Veteran was apprised of the information and evidence needed to substantiate his claims of service connection (including the information and evidence to be submitted by him and the information and evidence to be obtained by VA); of how disability evaluations and effective dates are assigned; and of the type of evidence that impacts those determinations.  

All relevant facts have been properly developed, and all evidence necessary for equitable resolution of the appeals is of record.  The Veteran's service treatment records, VA medical records, and private medical records have been obtained.  In addition, he was afforded a VA audiology and a VA heart examination.  The Board has reviewed the examination reports and finds that they are adequate because the examiners reviewed the claims file; discussed the Veteran's pertinent medical history and current complaints; physically examined the Veteran and reported all findings in detail; and provided detailed rationale in support of the opinions provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Although the Veteran was not afforded a VA examination regarding his claims for service connection for hypertension, vertigo, and lung disease, the Board finds one unnecessary as there is no allegation or evidence of any of these disorders during service or in the year after service; and no probative post-service evidence which suggests that any of these disorders, presenting some 50 years later, is related to active duty service or some incident thereof.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (providing, in essence, that remand is not warranted in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  

In sum, the Veteran was provided with a meaningful opportunity to participate in the claims process and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims resolved in this decision, and no further assistance to develop evidence is required.  See Pelegrini, 18 Vet. App. at 121; Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Service Connection

The Veteran seeks service connection for hearing loss due to loud noise exposure and exposure to radiation during service; service connection for hypertension, vertigo, and pulmonary/lung disorders due to exposure to radiation during service; and service connection for heart disease due to radiation exposure during service or, alternatively, as secondary to service-connected lymphoma.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, service connection may be granted for those diseases listed at 38 C.F.R. §§ 3.309(d) and 3.311(b)(2) for radiation-exposed veterans; or, in accordance with Combee v. Brown, when it is established that a disease diagnosed after service is related to radiation exposure during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that a veteran is not precluded from establishing service connection with proof of actual direct causation).

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Code 7101, Note (1).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), the Secretary shall accept, as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation in the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, if said evidence is consistent with the circumstances, conditions, or hardships of the Veteran's service.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b).  

Facts and Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence be discussed in detail.  Rather, the Board's analysis below focuses specifically on the elements needed to substantiate the claim, and the evidence that the record shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

A. Hearing loss

The Veteran does not allege, and the evidence does not show, that he suffered from hearing loss during active duty service or in the year after service, so the provisions of 38 U.S.C.A. § 1154(b) are not invoked; and service connection for hearing loss on a direct basis or under the presumptive provisions of 38 C.F.R. §§ 3.307(a), 3.309(a) is not warranted.  

As for service connection for a disorder first diagnosed after service, the earliest evidence of hearing loss derives from VA medical records dated more than 50 years after the Veteran's separation from active duty service; and this weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (noting that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Moreover, according to a December 2012 VA hearing loss examiner, even conceding the Veteran's exposure to loud noise during service, there was insufficient information to "provide a reasonable assertion that [the Veteran's] current hearing loss is related to his military service."  Consequently, the evidence, including that pertinent to service, does not establish that the Veteran's hearing loss is related to service.  The criteria for a grant of service connection under 38 C.F.R. § 3.303(d) are therefore not met.

Additionally, hearing loss is not among the diseases listed at 38 C.F.R. § 3.309(d) or 38 C.F.R. § 3.311(b)(2); so service connection under those provisions is not warranted.  Even so, a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof that his exposure to radiation actually caused his hypertension, vertigo, or lung disease.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  

In this case the Veteran has not submitted any medical or scientific evidence of an association between radiation exposure and hearing loss, so further development of the claim under the "radiation exposure" theory of entitlement, per Combee, is not warranted.

To the extent that the Veteran himself suggests that his hearing loss began during service or may be related to his exposure to radiation, or loud noise, during service, the Board notes that while he is certainly competent to diagnosis himself as having hearing loss, he significantly does not allege to have had any hearing loss during active duty service and for many years after his separation from active duty service; and the Board finds this to be highly probative evidence against the claim.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same).  Moreover, there is no indication that the Veteran is qualified through specialized education, training, or experience to offer a competent opinion on the cause of his hearing loss.  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); Routen v. Brown, 10 Vet. App. 183, 186 (1997) (A layperson . . . is generally not capable of opining on matters requiring medical knowledge); and Bostain v. West, 11 Vet. App. 124, 127 (1998) (providing that a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  The Board therefore finds the Veteran's opinion on causation to be mere speculation and consequently of no probative weight.  See Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board"). 

The Board accordingly finds that the weight of the evidence is against the claim.  Evans.  Service connection for hearing loss must therefore be denied and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B. Heart disease

The Veteran does not allege, and the evidence does not show, that he suffered from heart disease during active duty service or in the year after service, so the provisions of 38 U.S.C.A. § 1154(b) are not invoked; and service connection for heart disease on a direct basis or under the presumptive provisions of 38 C.F.R. §§ 3.307(a), 3.309(a) is not warranted.  

As for service connection for a disorder first diagnosed after service, the earliest evidence of a heart disorder derives from private medical records dated in 2000; more than 50 years after the Veteran's separation from active duty service.  See Maxson, 230 F.3d 1330.  Moreover, according to a January 2013 VA examiner, the Veteran's heart disease was not incurred during active duty service; and the record contains no competent medical evidence to the contrary.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  Consequently, "all the evidence," including that pertinent to service, does not establish that the Veteran's heart disease was incurred in service.  The criteria for a grant of service connection for heart disease under 38 C.F.R. § 3.303(d) are therefore not met.  

Additionally, no heart condition (including coronary artery disease and congestive heart failure) is among the diseases listed at 38 C.F.R. § 3.309(d) or 38 C.F.R. § 3.311(b)(2), and the Veteran has not submitted any medical or scientific evidence of an association between radiation exposure and heart disease, so further development of the claim under the "radiation exposure" theory of entitlement, per Combee, is not warranted.

To the extent that the Veteran himself suggests that his heart complaints began during service or may be related to his exposure to radiation during service, a heart condition is not a simple medical condition, and there is no indication that he is qualified through specialized education, training, or experience to offer a competent opinion on the cause of his heart problems.  See, e.g., Woehlaert, 21 Vet. App. 456 (2007); Routen, 10 Vet. App. 183, 186; Bostain, 11 Vet. App. 124, 127 (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  The Board therefore finds that the Veteran's opinion is mere speculation and it is accorded no probative weight.  

As for the Veteran's assertion that his heart condition(s) may be proximately due to his service-connected non-Hodgkin's Lymphoma, according to the Veteran's private cardiologists, the Veteran's heart disease is not linked to his lymphoma or chemotherapy; and the Board finds this expert medical evidence from the Veteran's own physicians to be highly probative evidence against the claim.  Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  Indeed, according to the January 2013 VA examiner, the Veteran's decline in heart function began prior to the onset of his non-Hodgkin's Lymphoma.  She added that the Veteran's heart disease is related to his ischemic cardiomyopathy and congestive heart failure following his myocardial infarction; and is not related to his lymphoma or chemotherapy; and there is no medical evidence to the contrary.  See Colvin, 1 Vet. App. 171.  Finally, the Veteran has provided no evidence that supports his lay contention of a nexus between his heart condition(s) and his non-Hodgkin's Lymphoma, and his own lay opinion is not probative in the matter.  The weight of the evidence is therefore against service connection for heart disease under 38 C.F.R. § 3.310.  Evans, 12 Vet. App. 22, 30.  

The Board accordingly finds that the preponderance of the evidence is against this claim on a direct, presumptive basis, and secondary basis.  Service connection for a heart condition must therefore be denied and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

C. Hypertension, Vertigo, Pulmonary/Lung disorders 

The Veteran does not allege, and there is no record of, any diagnosis or treatment for hypertension, vertigo, or any pulmonary/lung condition during active duty service or in the year after service, so the provisions of 38 U.S.C.A. § 1154(b) are not invoked; and service connection for hypertension, vertigo, or a pulmonary/lung disorder on a direct basis or, with regard to hypertension, under the presumptive provisions of 38 C.F.R. §§ 3.307(a), 3.309(a), is not warranted.  

As for service connection for a disorder first diagnosed after service, the earliest evidence of any of these disorders derives from private medical records dated in 2000; more than 50 years after the Veteran's separation from active duty service; and this weighs heavily against the claims.  Maxson, 230 F.3d 1330.  Moreover, none of these disorders has been attributed, by competent medical evidence, to service (including the Veteran's exposure to radiation).  The criteria for a grant of service connection under 38 C.F.R. § 3.303(d) are therefore not met.

Additionally, hypertension, vertigo, and [non cancer]pulmonary/lung conditions (such as chronic obstructive pulmonary disease and sleep apnea) are not among the diseases listed at 38 C.F.R. § 3.309(d) or 38 C.F.R. § 3.311(b)(2), and the Veteran has not submitted any medical or scientific evidence of an association between radiation exposure and hypertension, vertigo, or a [non cancer]pulmonary/lung condition, so further development of the claims under the "radiation exposure" theory of entitlement, per Combee, is not warranted.

To the extent that the Veteran himself suggests that his hypertension, vertigo, and/or [non cancer]pulmonary/lung condition(s) began during service or may be related to his exposure to radiation during service, these maladies are not simple medical conditions capable of lay diagnosis; and the Veteran is not qualified through specialized education, training, or experience to offer a competent opinion on the cause of his hypertension, vertigo, or pulmonary problems.  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456; Routen v. Brown, 10 Vet. App. 183, 186 (A layperson . . . is generally not capable of opining on matters requiring medical knowledge); and Bostain v. West, 11 Vet. App. 124, 127 (providing that a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  The Board therefore finds that the Veteran's opinion is mere speculation and it is accorded no probative weight.  

The Board accordingly finds that the preponderance of the evidence is against the claims.  See Evans, 12 Vet. App. 22, 30 (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Service connection for hypertension, vertigo, and a pulmonary/lung disorder must therefore be denied and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  See also Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.


ORDER

Service connection for hearing loss is denied.

Service connection for hypertension is denied.

Service connection for coronary artery disease with stent placement; congestive heart failure; atrial fibrillation; permanent pacemaker (claimed as heart condition) is denied.

Service connection for vertigo (also claimed as disequilibrium) is denied.

Service connection for chronic obstructive pulmonary disease; sleep apnea (claimed as lung condition) is denied.


REMAND

In addition to the foregoing, the Veteran seeks service connection for vision loss, which he posits may be due to his use of binoculars during service and/or his exposure to radiation.  

The service treatment records show visual acuity measured as 20/20 in each eye at service entrance.  A test in 1944, however, shows this to be "18/20" in each eye, and then at service separation, "5/20" in the right eye and "7/20" in the left eye, corrected to "9/20" and "11/20" respectively, by "Glasses."  These entries, together with the presence of current disability trigger the need for an examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand the claims file should be updated to include VA treatment records dated after January 2013.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file, either physically or electronically, all VA medical records pertaining to any eye treatment of the Veteran dated after January 2013.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.  

2.  Schedule the Veteran for a VA examination regarding his claim for service connection for vision loss.  The claims file should be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be done, and all findings reported in detail.  The examiner is then specifically requested to state, for each eye disorder found on examination, (other than for refractive error) whether it is at least as likely as not that it began during active duty service; or is related to any incident of active duty service, including the Veteran's use of binoculars and/or his exposure to atomic radiation.   

A complete rationale for all opinions should be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

NOTE:  If this 93 year old veteran is unable to attend this examination, obtain the requested opinions from another qualified person based on review of the claims file.  

3.  Then, re-adjudicate the claim.  If the benefit remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


